HENRY, Associate Justice.
Appellants brought this suit to recover •■a tract of land containing 1200 acres. The cause was tried without a jury and a judgment was rendered in favor of defendants. There is no statement of the facts.
A bill of exceptions shows that defendants were permitted to introduce in evidence the record of another cause tried in the District Court of Comal County in which the plaintiffs in this suit were plaintiffs, and one *115John P. Erskine was the defendant. That suit was brought by the plaintiffs to recover the amount of a promissory note alleged to be due them by JVI. Erskine, John P. Erskine, and A. 1ST. Erskine.
The defendant in that suit pleaded that said note had been paid off and discharged by a conveyance to the plaintiffs of the land now in controversy. The plaintiffs filed a replication to the answer, denying that any such settlement of the note sued upon had ever been made, and especially denying that the land in controversy had ever been conveyed to them, and also charging that if said deed was ever executed, as defendants alleged, it was upon conditions prescribed in a deed of release sent by Erskine for execution as a part and parcel of said deed, which plaintiffs refused to accept or ratify, and that they also refused to accept the deed in satisfaction of the note, wherefore they charged the deed was null and void.
The record introduced in evidence contains the pleadings, evidence, and judgment in said cause.
It is evident from the record that the plaintiffs had a valid and subsisting note and were entitled to a judgment for its recovery if it had not been discharged by a conveyance to them of the land in controversy.
The result of that suit was a judgment in favor of defendant and that plaintiffs take nothing.
The judge filed in the cause now before us the following conclusions of law and fact:
“1. That the parties prove title to the land sued for under a common source by deeds from M. Erskine.
“2. That plaintiffs’ deed from Erskine is of older date than that under which defendants claim.
“3. That defendants have proved a regular chain of transfer from and under the sovereignty of the soil under color of title or title, and were in peaceable and quiet possession of the land sued for for more than three years before the institution of this suit.
“4. That defendants have had peaceable and adverse possession of the laud sued for, holding and enjoying the same, paying taxes thereon, and claiming under deeds duly registered, for more than five years next before the institution of this suit. -
" 5. That defendants have not had such possession of said land as would -entitle them to the bar of the ten years limitation, the actual possession of the land not having been in them for ten years before the institution of this suit.
“ 6. The defendants have proved by the certified copy of the record of the suit of W. F. M. Ehringhaus et ais. v. John P. Erskine (admitted in evidence over the objection of plaintiffs), decided in the District Court of Comal County, October 11, 1873, on change of venue from this county, and by other evidence, that the parties to this suit plaintiffs herein and those under whom these plaintiffs claim were plaintiffs in said suit, and *116that they in said suit renounced and disclaimed any interest in or claim to the land now herein sued for.
“7. The court further finds that all of the parties plaintiff except. Mrs. Bradford and the minor Culpepper are barred by the three and five years statutes of limitation; that the parties plaintiffs, seven in number, would, were they entitled to recover in this suit, have a one-seventh interest each in the land sued for, they being the same parties and their legal representatives to whom Erskine conveyed the land in May, I860.
“8. That the plea of coverture and minority interposed by the said Mrs. Bradford and the minor Culpepper is proved, and that they are not barred by said statutes of three or five years.
“Whereupon the court holds as a conclusion of law that by reason of the legal effect to be given the judgment and record in the suit decided by the District Court of Comal County, that neither of the parties plaintiff can recover in this suit, they having elected in said suit by their proper representatives to repudiate the deed under which they claim now; that they are bound by the recitals in said suit and the judgment therein; and therefore judgment is given for the defendants,”
We think that the judgment rendered in 1873 must be given exactly the opposite effect to that held by the court in its conclusion of law.
By the pleadings an issue was made as to whether or not the conveyance of the land to plaintiffs ever did take effect. If it did, the note then sued on was discharged, because the title to the land now in controversy had been conveyed to and vested in plaintiffs by the owner of the land—or at least such title as the maker of the deed could convey. If it did not, plaintiffs were entitled to a judgment for the amount of their note.
Between the parties to that suit the judgment therein rendered as much settled that the land had been conveyed to plaintiffs as it did that they could not recover upon the note. The record of the first suit shows that, a controversy existed as to whether or not the plaintiffs owned an unpaid note or the land. It was only because the land had been conveyed to them to discharge it that they were precluded from recovering on the note. It'was their right to have that issue tried and to recover upon the note if it had not been discharged by a conveyance of the land.
The rights of parties to other suits in which final judgments have been rendered must be controlled by the judgments and not by recitals in their pleadings treated either as admissions or estoppels. In such cases the pleadings and other proceedings, as between the parties and their privies, can only be looked to for the purpose of ascertaining what was the issue that was decided.
When the issue on trial is such as to make the admissions of the parties contained in pleadings in other suits pertinent evidence, we do not think that pleadings of married women nor of minors appearing by their *117next friends and signed by attorneys should be admitted against such parties.
When pleadings in another suit or other admissions are properly admissible it does not follow that other proceedings in the cause, including the evidence, may also be admitted.
We are not able to determine from the record before us whether or not the defendants in the present suit claim the land under the defendant in the former suit, nor whether the defendant in that suit then owned the land in controversy, nor how he derived his title if he ever owned it.
he then owned it in such manner as to affect his title by that judgment as an estoppel and defendants hold in privity with him, the judgment in the former suit and so much of the proceedings therein as are proper to show what issues were decided may properly be received in evideuce upon the trial of this cause to prove title in plaintiffs by estoppel. If the relations of the parties are not such as to make the record admissible to prove such estoppel in favor of plaintiffs, we do not think that it should be admitted for any purpose.
The judgment is reversed and the cause is remanded.
Reversed and remanded.
Delivered June 6, 1890.